Case 8:19-cv-00449-CEH-JSS Document 12 Filed 03/05/19 Page 1 of 4 PageID 553



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


WAHEED NELSON,
                                                              Case No.: 8:19-cv-00449-CEH-JSS
      Plaintiff,
                                                              JUDGE: CHARLENE EDWARDS
      vs.                                                     HONEYWELL
                                                              MAGISTRATE JUDGE: JULIE S.
BOB GUALTIERI, capacity as Sheriff of                         SNEED
Pinellas County, Florida, DEPARTMENT
OF CORRECTIONS, CORIZON LLC,
MAXIM HEALTHCARE SERVICES, INC.,
MATTHEW SWICK, M.D., ALL FLORIDA
ORTHOPEDICS ASSOCIATES, P.A., and
WITCHNER BELIZAIRE, M.D.

      Defendants.

              DEFENDANT, MAXIM HEALTHCARE SERVICES, INC.’S,
                   CERTIFICATE OF INTERESTED PERSONS
                  AND CORPORATE DISCLOSURE STATEMENT

      I hereby disclose the following pursuant to this Court’s interested persons order:

1.)   The name of each person, attorney, association of persons, firm, law firm, partnership, and
      corporation that has or may have an interest in the outcome of this action – including
      subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that
      own 10% or more of a party’s stock, and all other identifiable legal entities related to any
      party in the case:

                   •   Waheed Nelson, Plaintiff
                   •   Bob Gualtieri, Sheriff of Pinellas County, Florida, Defendant
                   •   Department of Corrections, Defendant
                   •   Corizon, LLC, Defendant
                   •   Maxim Healthcare Services, Inc., Defendant
                   •   Matthew Swick, M.D., Defendant
                   •   All Florida Orthopedics Associates, P.A., Defendant
                   •   Witchner Belizaire, M.D., Defendant
                   •   Linda Bellomio Commons, attorney for Plaintiff
                   •   Law Offices of Linda Bellomio Commons, P.A.
                   •   James V. Cook, attorney for Plaintiff
                   •   Law Office of James Cook
Case 8:19-cv-00449-CEH-JSS Document 12 Filed 03/05/19 Page 2 of 4 PageID 554



                   •   Mindy McLaughlin, attorney for Matthew Swick, MD. and All Florida
                       Orthopedics Associates, P.A.
                   •   Gabrielle Osborne, attorney for Matthew Swick, MD. and All Florida
                       Orthopedics Associates, P.A.
                   •   Beytin, McLaughlin, McLaughlin, O’Hara, Bocchino & Bolin, P.A.
                   •   Paul G. Rozelle, attorney for Bob Gualtieri, Sheriff of Pinellas County,
                       Florida
                   •   Pinellas County Sheriff, General Counsel’s Office
                   •   Gregg Toomey, attorney for Corizon, LLC, Florida Department of
                       Corrections and Witchner Belizaire, M.D.
                   •   The Toomey Law Firm, LLC
                   •   David O. Doyle, Jr., attorney for Maxim Healthcare Services, Inc.
                   •   Julie A. Tyk, attorney for Maxim Healthcare Services, Inc.
                   •   Pearson, Doyle, Mohre & Pastis, LLP


2.)    The name of every other entity whose publicly-traded stock, equity, or debt may be
       substantially affected by the outcome of the proceedings:

                   •   None known


3.)    The name of every other entity which is likely to be an active participant in the proceedings,
       including the debtor and members of the creditors’ committee (or twenty largest unsecured
       creditors) in bankruptcy cases:

                   •   None known


4.)    The name of each victim (individual or corporate) of civil and criminal conduct alleged to
       be wrongful, including every person who may be entitled to restitution:

                   •   Plaintiff, Waheed Nelson

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  2
Case 8:19-cv-00449-CEH-JSS Document 12 Filed 03/05/19 Page 3 of 4 PageID 555



Dated: March 5, 2019
                                               /s/ David O. Doyle, Jr.
                                               DAVID O. DOYLE, JR., ESQUIRE
                                               Florida Bar No.: 0084964
                                               JULIE A. TYK, ESQUIRE
                                               Florida Bar No.: 0084493
                                               PEARSON, DOYLE, MOHRE & PASTIS, LLP
                                               485 N. Keller Road, Suite 401
                                               Maitland, Florida 32751
                                               Telephone: (407) 647-0090
                                               Facsimile: (407) 647-0092
                                               ddoyle@pmplaw.com
                                               jtyk@pdmplaw.com
                                               jpreston@pdmplaw.com
                                               lrover@pdmplaw.com
                                               bmorales@pdmplaw.com
                                               Counsel for Maxim Healthcare Services, Inc.


                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 5th day of March, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to all counsel on the attached Service List.

                                               /s/ David O. Doyle, Jr.
                                               DAVID O. DOYLE, JR., ESQUIRE




                                                  3
Case 8:19-cv-00449-CEH-JSS Document 12 Filed 03/05/19 Page 4 of 4 PageID 556



                                 SERVICE LIST

Linda Bellomio Commons, Esquire        Attorney for Plaintiff
Law Offices of Linda Bellomio Commons,
P.A.
P. O. Box 340261
Tampa, FL 33694
lcommons@aol.com
lcommons@gmail.com
dheiser1@gmail.com

James V. Cook, Esquire                      C-Counsel for Plaintiff
Law Office of James Cook
314 West Jefferson Street
Tallahassee, FL
cookjv@gmail.com

Mindy McLaughlin, Esquire                Attorneys for Matthew Swick, M.D. & All
Gabrielle Sara Goodyear Osborne, Esquire Florida Orthopaedic Associates, P.A.
Beytin, McLaughlin, McLaughlin, O’Hara,
Bocchino & Bolin, P.A.
1706 East 11th Avenue
Tampa, FL 33605
jvbarnes@law.fla.com
gso@bmmbw.com
law-fla@outlook.com

Paul G. Rozelle, Esquire                    Attorney for Bob Gualtieri, Official
Pinellas County Sheriff                     Capacity as Sheriff of Pinellas County
General Counsel’s Office
10750 Ulmerton Road
Largo, FL 33778
prozelle@pcsonet.com
amarcott1@pcsonet.com

Gregg Toomey, Esquire                       Attorney for Corizon, LLC and Florida
The Toomey Law Firm, LLC                    Department of Corrections
The Old Robb & Stucky Building
1625 Hendry Street, Suite 203
Fort Myers, FL 33901
gat@thetoomeylawfirm.com
alr@thetoomeylawfirm.com
hms@thetoomeylawfirm.com




                                        4
